Case:17-07165-MCF13 Doc#:45 Filed:12/19/18 Entered:12/19/18 11:58:22           Desc: Main
                           Document Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT O PUERTO RICO



        IN RE:
                                                    CASE NO.: 17-07165 MCF
        SHIRLEY MATOS MCCCLURG
                                                    CHAPTER 13
        DEBTOR(S)


                                   MOTION TO DISMISS

 TO THE HONORABLE COURT:

       COMES NOW, Puerto Rico’s Administration for Child Support (hereinafter

 ASUME), as Creditor in the present bankruptcy case, through the undersigning

 attorney, and hereby respectfully STATES and PRAYS:

    1. Debtor Shirley Matos McClurg filed for bankruptcy under Chapter 13 on

       December 5, 2017.

    2. ASUME appeared as Creditor for a pre-petition amount of $6,306.53, later

       amended to $6,075.93, accrued under child support case No.0565811. (Claim 4-

       2)

    3. Debtor has failed to comply with her ongoing obligation, to this day owing a total

       of $922.36 in post-petition DSO, equal to four (4) months of child support. See,

       Payment History at December 2018, Exhibit 1.

    4. Section 1307(c)(11) of the Bankruptcy Code provides cause for dismissal for

       “failure of the debtor to pay any domestic support obligation that first becomes

       payable after the date of the filing of the petition”.




                                               1
Case:17-07165-MCF13 Doc#:45 Filed:12/19/18 Entered:12/19/18 11:58:22            Desc: Main
                           Document Page 2 of 3



    5. In view of the post-petition arrears and the significant public policy involving

         timely payment of child support, ASUME requests that this Honorable Court

         order the dismissal of the present bankruptcy case.

    6. Debtor is not an active member of the United States Armed Forces. See, Status

         Report, Exhibit 2.

 WHEREFORE, ASUME prays this Honorable Court considers the above stated and

 GRANT the remedy here requested by ordering the dismissal of the present bankruptcy

 case.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico this 19th day of December, 2018.

 I HEREBY CERTIFY: that on this same date I have electronically filed the foregoing with
 the Clerk of the Court using the CM/ECF system which will send notification of such
 filing to all registered parties, including Trustee Alejandro Oliveras Rivera, Esq. and
 Debtor’s Attorney, José M. Prieto Carballo, Esq. I further certify that a true and exact
 copy of the present document has been sent via US Mail to Debtor’s address of record:
 PO Box 25, Fajardo P.R., 00738.


                                              /S/MYRIAM HERNANDEZ-LUCENA, ESQ.
                                                              USDC-PR NO.: 230908
                                                                      PO BOX 71316
                                                         SAN JUAN, PR 00936-8416
                                                      TEL. (787) 767-1500, EXT. 2813
                                                                 FAX. (787) 772-9352
                                                       mhernandez2@asume.pr.gov



     Notice: Within thirty (30) days after service as evidenced by the
     certification, and an additional three (3) days pursuant to Fed. R. Bank. P.
     9006(f) if you were served by mail, any party against whom this paper has
     been served, or any other party to the action who objects to the relief
     sought herein, shall serve and file an objection or other appropriate
     response to this paper with the clerk’s office of the United States

                                             2
Case:17-07165-MCF13 Doc#:45 Filed:12/19/18 Entered:12/19/18 11:58:22                   Desc: Main
                           Document Page 3 of 3



     Bankruptcy Court for the District of Puerto Rico. If no objection or other
     response is filed within the time allowed herein, the paper will be deemed
     unopposed and may be granted unless: (i) the requested relief is forbidden
     by law; (ii) the requested relief is against public policy; or (iii) in the opinion
     of the court, the interest of justice requires otherwise.




                                                3
